Case 2:20-cr-00134-SPC-MRM Document 211 Filed 08/19/21 Page 1 of 2 PageID 503




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                          Case No. 2:20-cr-134-SPC-MRM

FABIAN KELLY, JR.
a/k/a BOB

______________________________/


                PRELIMINARY ORDER OF FORFEITURE

      Before the Court, pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28

U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal

Procedure, is the United States’ Motion for Preliminary Order of Forfeiture

(Doc. 200), seeking forfeiture of the following assets:

         a. Approximately $4,273.52 in U.S. currency seized from the
            residence at 566 New York Drive; and

         b. A Glock, Model 22 Gen 4, .40 caliber pistol, serial number
            RHD180, with magazine, and 16 rounds of .40 caliber
            ammunition, seized from the residence at 566 New York Drive.

      Defendant Fabian Kelly, Jr. pleaded guilty to conspiracy to distribute

and possess with the intent to distribute a controlled substance, in violation of

21 U.S.C. §§ 846 and 841(a)(1), possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C), and possession of
Case 2:20-cr-00134-SPC-MRM Document 211 Filed 08/19/21 Page 2 of 2 PageID 504




a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i). (Doc. 179). The undersigned United States District Court Judge

accepted Kelly’s plea and adjudicated him guilty of these offenses (Doc. 184);

Kelly’s sentencing is currently scheduled for October 25, 2021 (Doc. 185).

      The United States has established the required connection between the

crime of conviction and the assets. Because the United States is entitled to

forfeit the property, the Motion for Preliminary Order of Forfeiture (Doc. 200)

is GRANTED. Pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28 U.S.C. §

2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the

assets described above are FORFEITED to the United States of America for

disposition according to law, subject to the provisions of 21 U.S.C. § 853(n), as

incorporated by 28 U.S.C. § 2461(c).

      The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the government.

      DONE and ORDERED in Fort Myers, Florida, on August 19th, 2021.




Copies to:
All Parties/Counsel of Record


                                        2
